Citation Nr: 1132053	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depression.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the thoracolumbar spine prior to March 2, 2006, and in excess of 40 percent after March 2, 2006.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to an effective date earlier than November 17, 2006, for the award of service connection for depression.

5.  Entitlement to an effective date earlier than November 17, 2006, for the award of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, P.M., and L.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2005, July 2007, and January 2008 by or on behalf of the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, and Detroit, Michigan.  The November 2005 rating decision, among other things, established service connection from November 13, 2004, for degenerative joint and disc disease of the thoracolumbar spine, assigned a 20 percent rating, and for hypertension, assigned a 0 percent rating.  The Veteran subsequently submitted a notice of disagreement as to these assigned ratings.  

A July 2007 rating decision, in pertinent part, granted an increased 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine effective from November 17, 2006, and established service connection for depression assigned a 30 percent rating effective from November 17, 2006.  A January 2008 rating decision established a TDIU from November 2, 2007, established eligibility for Dependents' Educational Assistance from November 2, 2007, and granted an increased 50 percent rating for depression effective from November 2, 2007.  A notice of disagreement with the assigned effective dates for the TDIU and depression service connection awards was received in July 2008.  The Veteran has perfected his appeals.

A May 2009 rating decision granted an earlier effective date for the award of a 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine from March 2, 2006, granted an earlier effective date for the award of a 50 percent rating for depression from November 17, 2006, and granted an earlier effective date for the award of a TDIU from November 17, 2006.  

The Board finds the issues on appeal are most appropriately addressed as listed on the title page of this decision.  In November 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea was introduced as a disorder believed to be secondary to a service-connected disability (by the Veteran's spouse) at the November 2010 hearing, but has not been raised by the Veteran or his attorney.  The attorney also indicated that he would be submitting a claim for special monthly compensation.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  

The issues of entitlement to a rating in excess of 50 percent for depression, entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the thoracolumbar spine prior to March 2, 2006, and in excess of 40 percent after March 2, 2006, entitlement to a compensable rating for hypertension, and entitlement to an effective date earlier than November 17, 2006, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A claim for entitlement to service connection for depression was received by VA on November 17, 2006. 

3.  An effective date for the award of service connection for depression was assigned from November 17, 2006; there is no evidence of an earlier unadjudicated claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 17, 2006, for the award of service connection for depression have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran as to the issue addressed in this decision by correspondence dated in January 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In this case, the available record includes service treatment records, non-VA treatment records, VA treatment and examination reports, and statements and testimony from the Veteran and members of his family.  The Board finds the notice requirements pertinent to the issue addressed in this decision have been met and all relevant identified and authorized records as to this matter have been requested or obtained.  The available evidence is sufficient for adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In statements in support of his claim the Veteran requested an earlier effective date for the award of service connection for depression.  In his July 2009 VA Form 9 he asserted, in essence, that an earlier effective date was warranted because information as to medication for depression and occupational limitations were present in his VA treatment records prior to November 17, 2006.

A review of the available record shows that a claim for entitlement to service connection for depression was received by VA on November 17, 2006.  A July 2007 rating decision granted entitlement to service connection for depression and assigned an effective date from November 17, 2006.

Based upon the evidence of record, the Board finds that an effective date for the award of service connection for depression earlier than November 17, 2006, is not warranted.  Although service treatment records included diagnoses of depression, the Veteran did not list depression or any other psychiatric disorder in his original application for VA compensation in October 2004.  His July 2005 VA examination revealed no treatment or symptoms for a psychiatric disorder and the examiner stated that no other "psychological conditions" were noted nor suspected.  A November 1, 2006, VA treatment report noted a diagnosis of depression; however, the Court has held that the mere receipt of medical records cannot be construed as an informal claim for service connection when the issue had not been previously adjudicated.  See Lalonde, 12 Vet. App. at 382 (citing 38 C.F.R. § 3.157 and Brannon, 12 Vet. App. at 35).  There is no evidence of any earlier unadjudicated formal or informal claim in this case seeking service connection for depression.  Therefore, the appeal for entitlement to an earlier effective date must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than November 17, 2006, for the award of service connection for depression is denied.


REMAND

A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required as to these matters.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, in statements and testimony in support of the issues remaining on appeal the Veteran asserted that his service-connected back disability, depression, and hypertension were more severely disabling than indicated by the assigned ratings and had been for many years.  He testified that he had right and left radiculopathy as a result of his back disability and stated that he had a "drastic difference" in the size of his thighs with feelings of a loss of muscle.  He reported he experienced burning in the low back and in his toes and that he had to walk with a cane.  He stated that his blood pressure had always been high and that he had been taking medication for this disorder since 2004.  

The Board notes that the Veteran's service-connected back and hypertension disabilities were last evaluated by VA examination in January 2007 and that his depression was last evaluated in November 2007.  A review of the available record reveals that the Veteran submitted copies of VA treatment records pertinent to his claims in December 2007, but that he testified he had received subsequent VA treatment pertinent to his claims.  His VA treatment records were last obtained by VA in December 2006.  These issues are inextricably intertwined with the TDIU earlier effective date issue on appeal and must be addressed prior to appellate review of that matter.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  Therefore, the Board finds that additional development is required for an adequate determination of the issues remaining on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature, and severity of his service-connected depression.  The examiner should, if possible, address the extent to which this disorder either independently or in conjunction with other service-connected disabilities had resulted in an occupational impairment since the date of his claim in November 2006.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination should be conducted in accordance with any applicable VA worksheet.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature, and severity of his service-connected degenerative joint and disc disease of the thoracolumbar spine.  The examiner must identify all orthopedic and neurologic manifestations of the service-connected back disability and, to the extent possible, identify the date or dates of any specific increase in disability, to include the extent to which this disorder, either independently or in conjunction with other service-connected disabilities had resulted in an occupational impairment, since November 2004.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination should be conducted in accordance with any applicable VA worksheet.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature, and severity of his service-connected hypertension disability.  The examiner must identify all present manifestations of disability, address whether the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control, and, to the extent possible, identify the date or dates of any specific increase in disability, to include the extent to which this disorder, either independently or in conjunction with other service-connected disabilities had resulted in an occupational impairment, since November 2004.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination must be conducted in accordance with any applicable VA worksheet.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5.  After completion of the above and any additional development deemed necessary, the RO/AOJ should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


